DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-6, 16-17, 19 are objected to because of the following informalities:  seals is an error for –sills--.  Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2,4, 6, 8-9, 11, 12, 15-16  is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rill et al., EP1382513.
Rill et al. have lower panel 2 and lower interior panel surrounding the wheel well in figure 1, upper panel adjacent the rear window opening in figure 2, and connection pipe 5 connecting floor and roof.
As to claim 2, Rill et al. have side sills 6.
As to claim 4, figure 2 shows a joint at the lower end of the upper panel at its intersection with the lower panel.
As to claim 6, the edge matched in seen in figure 1.
As to claim 8, pipe and upper panel are coupled through the side rail 7.
As to claim 9, see bracket 8.
As to claim 11, a side outer panel is common knowledge in this art to enclose the inner panel and wheel well.
Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant..
As to claim 12, the upper panel and floor are coupled as is common knowledge in this art.
As to claim 15, as the pipe is enclosed in the upper panel, figure 2, the surfaces match.
Claims 7 and 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rill et al. in view of Yoshimoto et al., claim 13 and Harrison et al. and Yoshimoto et al., 
It would have been obvious at the time of filing of applicant to provide in Rill et al. the C shaped upper panel (pillar) as taught by Yoshimoto et al. as a known shape in this art for strength and further obvious to provide in Rill et al.as modified with a polygonal pipe at 150 as a known alternative structure to round pipes as taught by Harrison et al.  
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rill et al. in view of JP2011-13621. 
It would have been obvious at the time of filing of applicant to provide in Rill et al. multiple pipes as taught by JP2011-13621 in order to provide lateral strength to the upper panel (pillar).
Allowable Subject Matter
Claims 3,5,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record lacks the claimed rear structure with support in the upper end of the lower panel surrounding a lower end of the pipe as in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667.  The examiner can normally be reached on 4:30-1PM.  The fax number for the examiner is 571-273-6667. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
8/9/2021